Title: To Alexander Hamilton from Frederick Frye [7 August 1799]
From: Frye, Frederick
To: Hamilton, Alexander


          
            Sir
            Fort Jay, August 7, 1799
          
          I address you on a subject which my duty to the public, my family & myself will not permit me to remain silent on. This day, the first of my appearance in New York since my release from arrest, I was attacked in the Street by Major Hoops with insulting  & provoking language which I tho’t not proper to notice—Major Hoops struck me with his Cane & at the instant called on Captn. Cochran for assistance—at the moment I attempted to defend myself against the unprovoked Attack of Major Hoops by arresting his arm Captain Cochran seized me and threatened to strike me.
          These aggravated insults & Injuries call for public redress which I hope you will furnish by ordering Major Hoops & Capt. Cochran in Arrest to take their trial before a Court which will determine on the propriety of such Conduct. The former altercations which have existed between Majr. Hoops and myself had come to a public conclusion and on my first appearance in New York I am waylayed, insulted and attacked by Major Hoops aided by his friend—myself alone—
          In this instance Major Hoops can neither plead recent nor past causes of animosity and I am actuated in regarding his & Capt. Cochrans conduct in this instance in the light of an insult & injury demanding public Notice, both by public and private Duty—Whatever my feelings with regard to Major Hoops respecting my late prosecution may have been, they at this time, are stifled in the consideration of my present injury & his deserved disgrace & whatever dissentient opinions may have taken place in the minds of individuals respecting mine and Major Hoops situation & conduct the relative situation in which  we must now be placed are not in the slightest degree on my part influenced by any circumstances which have hitherto existed.
          The conduct of Major Hoops & Capt. Cochran in this instance  cannot, certainly be either a Mode of procedure licenceable by public opinion or authority, or approbable by the sentiments of private Gentlemen or public Officers.
          I enclose, Sir, the charges & specifications on which I request the arrest of Major Adam Hoops and Captain Walter L Cochran—and I have the honor to be Sir with respectful sentiments Your very humble Servant
          
            Fred. Frye Capt.
            1st. Regt. Arts. & Engrs.
          
          
            Fort Jay August 7th. 1799
          
          Major General A. Hamilton—
        